DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO2017144324, use US20190047261 as equivalent), and further in view of Stenzel et al. (WO2005005123 et al.) and Shougo et al. (EP3127884).
As to claim 1, Keller et al. disclose a polyvinyl acetal resin film (see e.g. insert A comprising polyvinyl acetal PA, film B comprising polyvinyl acetal PB in Par. 10), comprising a polyvinyl acetal resin material (see e.g. insert A comprising polyvinyl acetal PA, film B comprising polyvinyl acetal PB in Par. 10), wherein 
the polyvinyl acetal resin material comprises a polyvinyl acetal resin (see e.g. insert A comprising polyvinyl acetal PA, film B comprising polyvinyl acetal PB in Par. 10),  
the polyvinyl acetal resin film has a thickness of from 10 to 350 .mu.m (see e.g. insert A has thickness of 10-250.mu. m. in claim 24, Par. 32), 
one surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of less than 2 .mu.m. (see e.g. the preferred surface roughness Rz of insert A from 1 to 20 .mu.m, in Par. 104, It is particularly preferable if the side of insert A coming into contact with the glass sheet has a surface roughness Rz of not more than 20% of its average thickness. in Par. 104), 
the other surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of from 2 .mu.m to 7 .mu.m (see e.g. the preferred surface roughness Rz of insert A from 1 to 20 .mu.m, in Par. 104, It is particularly preferable if the side of insert A coming into contact with the glass sheet has a surface roughness Rz of not more than 20% of its average thickness. in Par. 104), 
the 10-point average roughness Rz values are values determined in accordance with JIS B0601-1994, 
the friction angles are values determined in accordance with the 
inclination method prescribed in JIS P8147, 
a viscosity of a toluene/ethanol solution containing toluene and ethanol in a mass ratio of 1:1 and containing 10%-by-mass of the polyvinyl acetal resin, which is measured at 20.degree.  C. and 30 rpm using a Brookfield-type viscometer, is from 100 to 1,000 mPas (see e.g. dynamic viscosity of the polyvinyl acetal as a 10% solution in ethanol (containing 5% of water) is tested according DIN 53015 at 20.degree.  C., polyvinyl acetals exhibiting viscosities of not more than 450 mPas are preferred for PA in Par. 78. Viscosity of Ethanol is 1.095cP, Viscosity of Toluene is 0.55 cP, thus toluene/ethanol (1:1, mass ratio) would have viscosity around 0.82 cP. Water has viscosity 0.89cP, thus ethanol containing 5% water would have a viscosity around 1.08 cP. Thus the Polyvinyl Acetal viscosity measured in toluene/ethanol (1:1, mass ratio) would be possibly ~30% different than the viscosity toluene/ethanol (1:1, mass ratio), thus the range 450 mPas with variation of 30% still within the claimed range of is from 100 to 1,000 mPas. Lastly, the viscosity is a property of the polyvinyl acetal resin film, as discussed below, the polyvinyl acetal film in Keller et al. have a same component and overlapping % of plasticizer, it is expected that regardless of measuring method, the measured viscosity of the polyvinyl acetal film in Keller et al. would have a overlapping range as claimed viscosity.), and 
the polyvinyl acetal resin film comprises a plasticizer in an amount of from 0 to 20% by mass based on a total mass of the polyvinyl acetal resin film (see e.g. less than 20% by weight plasticizer is added to insert A in Par. 82). 
Keller et al. does not discloses one surface has a friction angle of larger than 31.degree.  but 40.degree.  or smaller, and the other surface has a friction angle of from 20.degree.  to 31.degree.
According to the instant application discloses the friction angle of the friction angle of the polyvinyl acetal resin film can be adjusted by, for example, controlling the surface profile, or surface roughness Rz, in Par. 39, 64, 94. 
 Stenzel et al. (WO2005005123 et al.) discloses the acetalized polyvinyl alcohol is preferred to have different Rz values on different sides, preferably with a roughness less than that of the embossing tool on one or both sides in order to facilitate laminating with glass (see ADVANTAGE, Preferred Polymers, Preferred Product). 
Both Keller et al. and Stenzel et al. are analogous in the field of polyvinyl based interlayer for glass, it would have been obvious for a person with ordinary skills in the art to modify the surface profile such as Rz surface roughness of both sides of the PVA interlayer of Keller et al. to be different Rz on one side vs another side as taught by Stenzel et al. as PVA interlayer with differential Rz profile on both sides can facilitate laminating with glass as suggested by Stenzel et al. 
Furthermore Shougo et al. is further cited to additional teach that one side is preferred to have a Rz of 1.9 mm or less, thus the other side can be 1.9 mm or more as the result. 
Shougo et al. (EP3127884) discloses interlayer film for laminating glass is desired to have a surface roughness (Rz) on the interface side of each of the resin film to be preferably 1.9 mm or less in order to reduce or prevent optical distortion in Par. 28. 
Keller et al. in view of Stenzel et al., and Shougo et al. (EP3127884) are analogous in the field of laminated layer on glass substrate, it would have been obvious for a person with ordinary skill sin the art to further modify the surface Rz roughness of the interface side of the polyvinal acetal film in Keller et al. in view of Stenzel et al. to be preferably 1.9 mm or less as taught by Shougo et al. such as that the interlayer film can have reduced optical distortion as suggested by Shougo et al. 
As the result of differential Rz profile of polyvinyl acetal film of Keller et al. in view of Stenzel et al., and Shougo et al. within the range of 1 to 20 .mu.m, and one side can be 1.9 mm or less, and the other side can be different and thus bigger than 1.9mm, while the teaching of Shougo et al. still suggested the Rz to be in a smaller range within 1-20.mu.m. The surface roughness profile of polyvinyl acetal film of Keller et al. in view of Stenzel et al., and Shougo et al. overlap with the claimed invention Rz profile and meet the claim limitation of “one surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of less than 2 .mu.m., the other surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of from 2 .mu.m to 7 .mu.m”. 
According to the instant application discloses the friction angle of the friction angle of the polyvinyl acetal resin film can be adjusted by, for example, controlling the surface profile, or surface roughness Rz, in Par. 39, 64, 94. 
Since The surface roughness profile of polyvinyl acetal film of Keller et al. in view of Stenzel et al., and Shougo et al. overlap with the claimed invention Rz profile and meet the claim limitation of “one surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of less than 2 .mu.m., the other surface of the polyvinyl acetal resin film has a 10-point average roughness Rz value of from 2 .mu.m to 7 .mu.m”.  The surface friction angle of the polyvinyl acetal also will meet the instant claim as the result of the overlapping Rz surface profile, wherein one surface has a friction angle of larger than 31.degree.  but 40.degree.  or smaller, and the other surface has a friction angle of from 20.degree.  to 31.degree.
As to claim 2.  Keller et al. in view of Stenzel et al. and Shougo et al. discloses the polyvinyl acetal resin film according to claim 1, wherein an absolute difference between the friction angle of one surface and that of the other surface is from 2. degree.  to 10. degree. (see e.g. discussion in claim 1, since Keller et al. in view of Stenzel et al. and Shougo et al. discloses a differential surface roughness for the two sides of the polyvinyl acetal film, wherein each side have a overlapping range of Rz as the instant application. Since the friction angle of the friction angle of the polyvinyl acetal resin film can be adjusted by, for example, controlling the surface profile, or surface roughness Rz, in Par. 39, 64, 94 in the instant application, It is expected that the absolute friction angle difference between one surface and the other surface in Keller et al. in view of Stenzel et al. and Shougo et al. would also overlaps with the instant application). 
 As to claim 3.  Keller et al. in view of Stenzel et al. and Shougo et al. discloses the polyvinyl acetal resin film according to claim 1, wherein an absolute difference between the 10-point average roughness Rz value of one surface and that of the other surface is from 1 .mu.m to 5 .mu.m(see e.g. discussion of claim 1, in particular, Shougo et al. discloses surface roughness (Rz) on the interface side of each of the resin film to be preferably 1.9 mm or less in Par. 28). 
As to claim 4.  Keller et al. in view of Stenzel et al. and Shougo et al. discloses the polyvinyl acetal resin film according to claim 1, wherein the viscosity of the toluene/ethanol solution, is 300 mPas or lower and 100 mPa.s or higher (see e.g. dynamic viscosity of the polyvinyl acetal as a 10% solution in ethanol (containing 5% of water) is tested according DIN 53015 at 20.degree.  C., polyvinyl acetals exhibiting viscosities of not more than 450 mPas are preferred for PA in Par. 78, see claim 1 regarding the possible viscosity variation due to difference in toluene/ethanol (1:1, mass ratio) and ethanol (containing 5% of water). Lastly, the viscosity is a property of the polyvinyl acetal resin film, as discussed below, the polyvinyl acetal film in Keller et al. have a same component and overlapping % of plasticizer, it is expected that regardless of measuring method, the measured viscosity of the polyvinyl acetal film in Keller et al. would have a overlapping range as claimed viscosity.). 
 As to claim 5.  Keller et al. in view of Stenzel et al. and Shougo et al. discloses the polyvinyl acetal resin film according to claim 1, wherein the viscosity of the toluene/ethanol (1:1, mass ratio) solution containing 10%-by-mass of the polyvinyl acetal resin, which is measured at 20.degree.  C. and 30 rpm using a Brookfield-type viscometer, is higher than 200 mPas, and 1,000 mPa.s or lower(see e.g. dynamic viscosity of the polyvinyl acetal as a 10% solution in ethanol (containing 5% of water) is tested according DIN 53015 at 20.degree.  C., polyvinyl acetals exhibiting viscosities of not more than 450 mPas are preferred for PA in Par. 78, see claim 1 regarding the possible viscosity variation due to difference in toluene/ethanol (1:1, mass ratio) and ethanol (containing 5% of water). Lastly, the viscosity is a property of the polyvinyl acetal resin film, as discussed below, the polyvinyl acetal film in Keller et al. have a same component and overlapping % of plasticizer, it is expected that regardless of measuring method, the measured viscosity of the polyvinyl acetal film in Keller et al. would have a overlapping range as claimed viscosity.). 
As to Claim 12. Keller et al. in view of Stenzel et al. and Shougo et al. discloses the polyvinyl acetal resin film according to claim 1, wherein the 10- point average roughness Rz value of the other surface of the polyvinyl acetal resin film is from 2.5 m to 7 pm(see e.g.  Keller et al. disclose the preferred surface roughness Rz of insert A from 1 to 20 .mu.m, in Par. 104, It is particularly preferable if the side of insert A coming into contact with the glass sheet has a surface roughness Rz of not more than 20% of its average thickness. in Par. 104. Range of 1 to 20 .mu.m overlaps with the claimed is from 2.5 um to 7 um. 
Keller also discloses only one side of of the film that is in contact with the glass sheet has a special surface roughness Rz requirement, wherein It is particularly preferable if the side of insert A coming into contact with the glass sheet has a surface roughness Rz of not more than 20% of its average thickness. in Par. 104. Keller also discloses polyvinyl acetal film can have surface profile wherein only one side surface has roughness Rz, and the other surface can be smooth surfaced in Par. 104.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO2017144324, use US20190047261 as equivalent), and Stenzel et al. (WO2005005123 et al.) and Shougo et al. (EP3127884), and further in view of Shindoh et al. (US20030207189). 
As to claim 6.  Keller et al. in view of Stenzel et al. and Shougo et al. does not disclose the polyvinyl acetal resin film according to claim 1, wherein the polyvinyl acetal resin has a molecular weight distribution of 2.7 or higher. 
As to the claim limitation of “The polyvinyl acetal resin film according to claim 1, wherein the polyvinyl acetal resin has a molecular weight distribution of 2.7 or higher”, it is the result of adjusted by acetalizing a mixture of polyvinyl alcohol-based resins having different viscosity-average polymerization degrees, or by mixing acetalizated products of polyvinyl alcohol-based resins having different viscosity-average polymerization degrees in Par. 53 of instant application. 
Shindoh et al.  disclose blend/mixture of binder resin such as polyvinyl acetate (see e.g. Par. 43) that have the same polymer structural unit but are different in viscosity-average molecular weight or the like is desired in order to adjust the viscosity of the coating liquid to the coatable range, hence facilitates control of the application performance of the coating liquid in Par. 56, 143.  
Both Keller et al. in view of Stenzel et al. and Shougo et al., and Shindoh et al. are analogous in the field of polyvinyl acetal has a viscosity and applicable to substrate bonding materials, it would have been obvious for  a person with ordinary skills in the art to modify the molecular weight distribution by blend/mixture of binder resin such as polyvinyl acetate (see e.g. Par. 43) that have the same polymer structural unit but are different in viscosity-average molecular weight or the like is desired as taught by Shindoh et al. in order to adjust the viscosity of the coating liquid to the coatable range, hence facilitates control of the application performance of the coating liquid as suggested in Par. 56, 143 of Shindoh et al..  
As to claim 7.  Keller et al. in view of Stenzel et al. and Shougo et al., and Shindoh et al. discloses the polyvinyl acetal resin film according to claim 1, wherein the polyvinyl acetal resin is a mixture of at least two polyvinyl acetal resins having different viscosity-average polymerization degrees, or an acetalized product of a mixture of at least two polyvinyl alcohol-based resins having different viscosity-average polymerization degrees(see discussion of claim 6, in particular Shindoh et al.  disclose blend/mixture of binder resin such as polyvinyl acetate (see e.g. Par. 43) that have the same polymer structural unit but are different in viscosity-average molecular weight or the like is desired in order to adjust the viscosity of the coating liquid to the coatable range, hence facilitates control of the application performance of the coating liquid in Par. 56, 143).

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
Independent Claim 1 
Applicant argues the rejection of Claim 1 can be withdrawn as Keller, Stenzel and Shougo, either alone or in combination, fail to disclose or suggest (1) one surface of the polyvinyl acetal resin film has a friction angle of larger than 31 but 40 or smaller, and (2) the other surface of the polyvinyl acetal resin film has a friction angle of from 20 to 31, as recited in Claim 1. 
The Office Action fails to cite any descriptions or drawings in the cited art for teaching these two limitations. In the interview, the Examiner also conceded that none of the cited art teaches or suggest these two limitations. However, in the interview and on Page 7 of the Office Action, the Examiner alleged that these limitations would be intrinsic from the prior art construct when considering the present application that discloses the friction angle of the polyvinyl acetal resin film can be adjusted by controlling the surface profile or surface roughness. The Examiner thus concludes that since the surface roughness profile of the polyvinyl acetal films in the cited references overlap with the claimed invention and meet the claim limitation of roughness, the friction angles will also meet the instant claim as the result of the overlapping Rz surface profile. 
The friction angle is a variable not disclosed, suggested or inferred from Keller, Stenzel or Shougo; the only source of information in this regard is the present application. 
However, the Applicant acknowledges that the Examiner relies on the theory of inherency. As the Examiner is aware, inherency requires that the missing limitation(s) alleged to be inherent from the prior art must, each and every time, be present. From the information of only surface profile or surface roughness, there is not sufficient information that satisfies the USPTO burden of establishing a prima facie rejection based on the theory purported in the rejection. Indeed, while the Examiner relied on the specification to support the rejection, the Examiner misunderstood or misapprehended the totality of teachings in the specification. When properly understood, as a skilled person would have done, it becomes clear that there is not a simple correlation between surface profile/roughness and friction angles. As such, the rejection simply should not be sustained. 
In more detail, the present application explicitly teaches (a) controlling the surface profile is merely one of many approaches to adjusting the friction angle (see e.g. [0039] of the US publication), and (b) "the 10-point average roughness and the friction angle of each surface of the polyvinyl acetal resin film are both affected by the surface profile of the film; however, the 10-point average roughness and the friction angle do not necessarily have a certain correlation. Therefore... it is important to control the 10-point average roughness and the friction angle of each surface in the above-described respective prescribed ranges." (See [0094] of the US publication). 
Examples 2 and 5 have similar roughness (5.8 pm and 5.6 pm) but different friction angles (24.60 and 29.80). Examples 4, 5 and 6 have similar friction angles (29.50, 29.80 and 30.50) but vastly different roughness (3.8 pm, 5.6 pm and 2.1 pm). Particularly, Example 5's roughness (5.6 pm) is 2.7 times as much as Example 6's roughness (2.1 pm), but their friction angles 29.80 and 30.50 are within only one degree's difference. Therefore, there are no certain correlations between surface roughness and friction angles. 
Accordingly, it is important to control surface roughness and friction angles in their respective ranges as taught by the present application (see e.g. [0094]). Thus, even if the film roughness in the cited references overlapped with the claimed ranges, the friction angles recited in the claims would not necessarily be the result. 
The remaining reference to Shindoh is applied in the Office Action for teachings recited in the dependent claims and could not correct the deficiencies as discussed above. Thus, it is respectfully submitted that Claim 1 and claims depending therefrom patentably define over the cited references. 
Examiner respectfully disagrees:
According to the instant application, the instant application discloses the friction angle of the friction angle of the polyvinyl acetal resin film can be adjusted by, for example, controlling the surface profile, or surface roughness Rz, in Par. 39, 64, 94. 
Now the applicant argues the present application explicitly teaches (a) controlling the surface profile is merely one of many approaches to adjusting the friction angle (see e.g. [0039] of the US publication), and (b) "the 10-point average roughness and the friction angle of each surface of the polyvinyl acetal resin film are both affected by the surface profile of the film; however, the 10-point average roughness and the friction angle do not necessarily have a certain correlation. Therefore... it is important to control the 10-point average roughness and the friction angle of each surface in the above-described respective prescribed ranges." (See [0094] of the US publication). 
So what are exactly the surface profile parameters? Based on the limited information in the claim 1, there are only polyvinyl acetal resin, thickness, 10-point average roughness Rz are possible parameters of the surface profile. 
As discussed in claim 1, Keller et al. also discloses polyvinyl acetal resin film, with whole thickness range of Keller et al. et al. lies within the claimed thickness range of 10-350um, with an overlapping 10-point average roughness Rz as the instant application. 
Keller also discloses only one side of of the film that is in contact with the glass sheet has a special surface roughness Rz requirement, wherein It is particularly preferable if the side of insert A coming into contact with the glass sheet has a surface roughness Rz of not more than 20% of its average thickness. in Par. 104. Keller also discloses polyvinyl acetal film can have surface profile wherein only one side surface has roughness Rz, and the other surface can be smooth surfaced in Par. 104. 
Last but not the least, regarding the applicant’s argument regarding samples 2, 4-6 in the instant application does show there is no specific correlation between the roughness and friction angle. There is no approve that the example 4 and 5 are not testing error since only one data point is provided, even Par. 39 still demonstrate correlation of the physical property of the friction angle with the surface morphology. If surface roughness is not the main parameter for the friction angle, what are the other structural limitation that determines/affect the friction angle that are not claimed in claim 1?
In conclusion, the instant application is claiming a product of polyvinyl acetal resin film that have a surface profile, wherein the surface profile has claimed properties of friction angle. 
As the applicant can not clearly identify what are the exact structure limitation that determine the friction angle other than the surface profile or 10-point average roughness, merely a broad surface profile. Based on the limited information in the claim and in the specification, the structure in prior art meet the structural profiled that is claimed by the instant application, thus it is expected that the physical property as the result of the structure limitation of the prior art also meet the claimed physical property such as friction angle. 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reason, the applicant’s argument is not persuasive. 
Dependent Claim 12 
Keller, Stenzel and Shougo do not teach or suggest the 10-point average roughness Rz value of the other surface of the polyvinyl acetal resin film is from 2.5 um to 7 um, as recited in Claim 12. 
Keller only teaches the ranges of roughness on both surfaces: 0-100 pm (see e.g. [0104]), but does not teach the roughness needs to be different on both surfaces. Stenzel discloses the surface roughness of 35-120 pm (see e.g. Abstract), which is very different from the claimed roughness 2.5-7 pm. Shougo requires the surface roughness to be less than 2.5 pm, preferably 1.9 pm or less, preferably 1.0 pim or less, preferably 0.9 pm or less (see e.g. [0028]) and thus teaches away from the claimed roughness. Note that Shougo's roughness is less than 2.5 pm and does not include 2.5 pm. 
Examiner respectfully disagrees:
Keller et al. disclose the preferred surface roughness Rz of insert A from 1 to 20 .mu.m, in Par. 104, It is particularly preferable if the side of insert A coming into contact with the glass sheet has a surface roughness Rz of not more than 20% of its average thickness. in Par. 104. Range of 1 to 20 .mu.m overlaps with the claimed is from 2.5 um to 7 um. 
 Keller also discloses only one side of of the film that is in contact with the glass sheet has a special surface roughness Rz requirement, wherein It is particularly preferable if the side of insert A coming into contact with the glass sheet has a surface roughness Rz of not more than 20% of its average thickness. in Par. 104. Keller also discloses polyvinyl acetal film can have surface profile wherein only one side surface has roughness Rz, and the other surface can be smooth surfaced in Par. 104.
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lazar et al. (EP 3569408), Schurr et al. (US20200282688).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783